WALLACE, Circuit Judge.
I shall sustain the collector’s classification in this case, principally because of the effect which I think should be attributed to paragraph 412, Tariff Act Oct. 1, 1890, c. 1244, § 1, Schedule L, 26 Stat. 598. Now, by paragraph 414, this article would be *495subject to 50 per cent, ad valorem duty, if it were not included under the enumeration “wearing apparel” in paragraph 413. The same would be true of suspenders and braces, probably, which are mentioned in paragraph 412. Congress, I think, by that paragraph has evidenced an intention of excepting some analogous articles out of the wearing-apparel clause, and they deemed it necessary to particularly specify suspenders, an article more clearly analogous to garters than perhaps anything else we can think of. If it had not been for paragraph 412, it might have been argued perfectly well that suspenders, like garters, were a part of wearing apparel, and therefore should be subject to 50 per cent. duty. It is a close question; but I think, taking the three sections together, I must hold that it was the legislative intent to include in “wearing apparel” articles similar to suspenders and garters.